DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 17, 2021 is being considered by the examiner.

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see pages 9-10, filed the prior art failing to disclose , with respect to “[receiving/receive]... a request to restore a backup version of data blocks associated with a primary system" and "[determining/determine]... which data blocks to restore to the primary system by determining one or more changes to the file system data between the requested backup version and the last backup snapshot based in part on determining differences between a first tree data structure corresponding to the requested backup version and a second tree data structure corresponding to the last backup snapshot and [traversing/a traversal of] the second tree data structure corresponding to the last backup snapshot to locate one or more data blocks corresponding to the one or more changes to the file system data of the last backup snapshot that have changed since the last backup snapshot" as recited by independent Claims 2, 17, and 21 have been fully considered and are persuasive. The rejection of the claims under 35 USC .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/RICHARD L BOWEN/Primary Examiner, Art Unit 2165